DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-30 and 32-36 are objected to because of the following informalities:  
Claim 17, lines 3, 9, and 11 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17. 
Claim 17, lines 7 and 9 recite “the flexible hook” but should read “the at least one flexible hook” to be consistent with the claim language recited in claim 17. 
Claim 17, line 9 recites “and where when in the unlocked position” but should read “and where in the unlocked position”.
Claim 17, line 10 recites “to allow allow” but should read “to allow”.
Claim 18, line 1 recites “said flexible hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 17.
Claim 19, line 2 recites “said hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 17. 
Claim 19, line 4 recites “a distal direction” but should read “the distal direction” because it was already previously recited in claim 19. 
Claim 20, lines 2-5 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 20, line 4 recites “a distal direction” but should read “the distal direction” because it was already previously recited in claim 19.
Claim 21, line 2 recites “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 22, line 4 recites “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 23, line 2 recites “said hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 17. 
Claim 23, line 2 recites “a distal direction” but should read “the distal direction” because it was already previously recited in claim 19.
Claim 23, lines 3-4 recite “a proximal direction” but should read “the proximal direction” because it was already previously recited in claim 19.
Claim 24, lines 2-4 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 25, line 2 recites “said hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 17. 
Claim 26, line 2 recites “said housing” but should read “said medicament delivery device housing” to be consistent with the claim language recited in claim 17.
Claim 26, lines 3 and 6 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 26, line 7 recites “the activator element” but should read “the manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 27, lines 1-2 recite “the engagement elements of said activator” but should read “the engagement elements of said manually operably activator element” to be consistent with the language recited in claim 26.
Claim 28, lines 2-3 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 17.
Claim 29, lines 3 and 8 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 29.
Claim 30, line 3 recites “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 29.
Claim 32, lines 1, 3, and 6 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 29.
Claim 33, line 1 recites “Medicament delivery device” but should read “A medicament delivery device” due to the lack of an article.
Claim 33, lines 4-5 recite “in which the content of the multi chamber medicament container is mixed” but should read “in which contents of the multi chamber medicament container are mixed”.
Claim 33, lines 14-17 recite “the flexible hook” but should read “the at least one flexible hook” to be consistent with the claim language recited in claim 33. 
Claim 33, lines 16 and 18 recite “said activator element” but should read “said manually operable activator element” to be consistent with the claim language recited in claim 33.
Claim 33, line 19 recites “said flexible hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 33. 
Claim 34, line 1 recites “Medicament delivery device” but should read “The medicament delivery device” due to the lack of an article.
Claim 34, line 3 recites “said flexible hook” but should read “said at least one flexible hook” to be consistent with the claim language recited in claim 33. 
Claim 34, lines 3-4 recite “which actuator sleeve” but should read “which said actuator sleeve” due to the lack of an article.
Claim 35, line 1 recites “Medicament delivery device” but should read “The medicament delivery device” due to the lack of an article.
Claim 36, line 1 recites “Medicament delivery device” but should read “The medicament delivery device” due to the lack of an article.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-32 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the proximal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said initial position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said activated position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the distal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “said flexible hooks are arranged to engage with a locking structure of said activator element for locking said activator element in said active position after manual operation”, however it is unclear which hooks the Applicant is referring to. Claim 17 recites “at least one flexible hook”, wherein the at least one flexible hook of the medicament delivery device housing is operably between a locking position and an unlocked positioned, where in the locked position the flexible hook is releasably engaged with the at least one locking member of the activator blocker”. Are the hooks in claim 28 the same hook(s) in claim 17 that engage the activator blocker or are they different hooks. For purposes of examination, the Examiner will interpret them as being separate hooks.
Claim 28 recites the limitation "said active position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the flexible tongue" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the proximal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the distal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the proximal direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the content" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the free ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17-19, 24-25, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmen (US Publication 2015/0250953 A1).
Regarding claim 17, Elmen discloses an activator for a medicament delivery device (Fig. 2), comprising: 
a manually operable activator element (80); 
an activator blocker (10b) operably arranged to said activator element (Paragraph [0054], Fig. 3), said activator blocker defining at least one locking member (70); and 
a medicament delivery device housing (52) comprising at least one flexible hook (62), wherein the at least one flexible hook of the medicament delivery device housing is operably between a locked position (Paragraph [0054]) and an unlock position (Paragraph [0058]), where in the locked position the flexible hook is releasably engaged with the at least one locking member of the activator blocker to prevent operation of said activator element (Paragraph [0054]) and where when in the unlocked position the flexible hook is out of engagement with the at least one locking member of the activator blocker to allow operation of said activator element (Paragraphs [0058], [0063], and [0065]).  
Regarding claim 18, Elmen discloses the activator according to claim 17, wherein said flexible hook is arranged with engagement surfaces (64) arranged to engage with stop surfaces (Surfaces of 10b that 64 interacts with, Fig. 3) of said activator blocker when in the locked position (Paragraph [0054]).  
Regarding claim 19, Elmen discloses the activator according to claim 18, wherein said engagement surfaces of said hook are directed in a proximal direction (Fig. 6) and wherein said stop surfaces of said activator blocker are directed in a distal direction (Fig. 7), preventing movement of said activator blocker in a distal direction in the locked position (Fig. 3).  
Regarding claim 24, Elmen discloses the activator according to claim 17, wherein said activator blocker comprises a blocking element (Wall of 10b) enclosing said activator element (Fig. 3), wherein said activator blocker (10b) is movable in the proximal direction in the unlocked position (Paragraph [0063], 86 is moving distally, therefore 10b is movable in the proximal direction with respect to 86), also enabling movement of said activator element (80) in the proximal direction (Paragraph [0065]).  
Regarding claim 25, Elmen discloses the activator according to claim 18, wherein said engagement surfaces of said hook are directed in a circumferential direction (Fig. 6) and wherein said stop surfaces of said activator blocker are directed in a circumferential, opposite, direction (Fig. 7), preventing movement of said activator blocker in a proximal direction in the locked position (Fig. 3).  
Regarding claim 33, Elmen discloses a medicament delivery device (Fig. 2) having a housing (10a/12) comprising a proximal housing part (12) and a distal housing part (10a), said proximal housing part being arranged to accommodate a multi chamber medicament container (34), wherein the housing parts are arranged movable in relation to each other from an initial position (Fig. 3) to a mixed position in which the content of the multi chamber medicament container is mixed (10), a drive unit (44) arranged to act on said multi chamber medicament container for expelling a dose of medicament (Paragraph [0066]); an activator (80/10b) operably connected to said drive unit (Fig. 3) and arranged with a manually operable activator element (80) wherein the activator is manually operable in a proximal direction between an inactive position (Fig. 3) and an active position in which said drive unit is activated (Fig. 12); an activator blocker (10b) operably arranged to said activator element (Fig. 3), said activator blocker defining at least one locking member (70); said distal housing part comprising at least one flexible hook (62), wherein the at least one flexible hook of the distal housing part is operably arranged between a locked position (Paragraph [0054]) where the flexible hook is releasably engaged with the at least one locking member of the activator blocker (Paragraph [0054]), thereby preventing operation of said activator element (Paragraph [0054]); and an unlocked position (Paragraph [0058]) where the flexible hook is out of engagement with the at least one locking member of the activator blocker (Paragraphs [0058, [0063], and [0065]), thereby allowing operation of said activator element (Paragraphs [0063] and [0065]), wherein in said mixed position said proximal housing part acts on said flexible hook to move it to said unlocked position (Paragraph [0063]).  
Regarding claim 34, Elmen discloses the medicament delivery device according to claim 33, further comprising an actuator sleeve (86) operably connected to said proximal housing part so as to move in conjunction with said proximal housing part and to act on said flexible hook (Paragraph [0063]), which actuator sleeve cooperates with an actuator (56) of said drive unit for holding a plunger rod (44) in an energized state (Paragraph [0051]).  
Regarding claim 35, Elmen discloses the medicament delivery device according to claim 34, wherein said actuator is generally tubular (Fig. 2), accommodating said plunger rod (Fig. 6), that the actuator comprises arms (56-58) that are flexible in a generally transversal direction (Figs. 8 and 12), that the free ends of the arms are arranged with radially inwardly directed ledges that fit into recesses (60) of said plunger rod (Fig. 6).  
Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-28 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Claims 29-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 contains allowable subject matter because the prior art cannot be modified to incorporate wherein said activator blocker comprises a blocking element enclosing said activator element, that said activator blocker and said activator element comprise connection elements and wherein said activator blocker is movable in a distal direction in relation to said activator element when in said unlocked position such that said connection elements engage the activator blocker with the activator element, enabling a manual movement in the proximal direction of the activator. Because claim 20 contains allowable subject matter, its dependent claims 21-23 also contain allowable subject matter for the same reasons above.
Claim 26 contains allowable subject matter because the prior art cannot be modified to incorporate, wherein said activator blocker comprises a generally tubular member arranged turnable in relation to said housing between said initial position and said activated position, that said activator element is arranged coaxial inside said activator blocker and protruding in the distal direction, that said activator blocker and said activator element are provided with engagement elements that in the initial position engage such to prevent movement of said activator element in the proximal direction and in the activated position are moved out of engagement, allowing movement of the activator element in the proximal direction.  Because claim 26 contains allowable subject matter, its dependent claim 27 also contains allowable subject matter for the same reasons above.
Claim 28 contains allowable subject matter because the prior art cannot be modified to incorporate wherein said flexible hooks are arranged to engage with a locking structure of said activator element for locking said activator element in said active position after manual operation.  

Claim 36 contains allowable subject matter because the prior art cannot be modified to incorporate wherein said activator is arranged with proximally directed fingers extending into said actuator and being in contact with a distal end of the plunger rod.
Regarding claim 29, the closest prior art of record is US Publication 2015/0250953 A1 to Elmen. In particular, Elmen discloses an activator for a medicament delivery device (Fig. 2), comprising: 
a manually operable activator element (80); 
an activator blocker (10b) operably arranged to said activator element (Paragraph [0054]); 
a radial flexible member (62) arranged to be fixed on a housing (52) of the medicament delivery device, wherein the radial flexible member is operably between a locked position (Paragraph [0054]) where the flexible tongue is releasably engaged with the activator blocker (Paragraph [0054]), such that a movement of the activator blocker in relation to the housing is prevented and thereby preventing operation of said activator element (Paragraph [0054]); and an unlocked position  (Paragraph [0058]) where the flexible tongue is out of engagement with the activator blocker, thereby allowing the movement of the activator blocker in relation to the housing (Paragraphs [0058], [0063], and [0065]). However, Elmen fails to teach, disclose or render obvious "a radial flexible member arranged to be fixed on an inner surface of a housing of the medicament delivery device" in addition to other limitations. Because claim 29 contains allowable subject matter, its dependent claims 30-32 also contain allowable subject matter for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771